Order filed November 10, 2022




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00621-CR
                                   ____________

                      DANIEL JAMES GRAY, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 405th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 06-CR-1249

                                     ORDER

      This appeal is from an order denying appellant’s motion for forensic DNA
testing. See Tex. Code Crim. Proc. arts. 64.01, 64.04, 64.05. The trial court signed
the order on May 31, 2022. The record reflects the notice of appeal was filed July
25, 2022.

      On July 28, 2022, appellant filed a motion to gain additional time. See Tex.
R. App. P. 4.6. In that motion appellant alleges he did not receive notice of the
signing of an appealable Chapter 64 order until July 6, 2022. Pursuant to Texas
Rule of Appellate Procedure 4.6(c), the trial court, after a hearing, must sign a
written order that determines the earliest date when the defendant or the
defendant’s attorney received notice or acquired actual knowledge that the trial
judge signed the appealable order and whether this date was more than twenty days
after the judge signed the appealable order.

      Accordingly, we order the case abated and remanded to the trial court for a
hearing and signing of an order determining the date when appellant first either
received notice or acquired actual knowledge that the order was signed. The trial
court shall order the clerk to prepare, certify, and file a supplemental clerk’s record
containing the trial court’s order with the clerk of this court within 30 days of the
date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed with the clerk of this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing, if a hearing is required, in compliance with this court’s order. If
the parties do not request a hearing, the court coordinator of the trial court shall set
a hearing date and notify the parties of such date.



                                   PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Hassan.